Citation Nr: 1628961	
Decision Date: 07/20/16    Archive Date: 08/01/16

DOCKET NO.  13-00 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include schizotypal personality disorder and schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 2000 to January 2001.
This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In August 2014, a Veterans Law Judge remanded the matter to afford the Veteran a Travel Board hearing per his request; in a June 2015 statement, he withdrew the hearing request.  The claims file has been reassigned to the undersigned for the purpose of this decision.

As noted in the previous Board remand, historically an October 2001 rating decision denied the Veteran service connection for schizophrenia.  At the time of that decision, his service treatment records (STRs) were not available for review.  However, these records have since been associated with the claims file.  Therefore, his claim for service connection is reviewed on the merits and does not require the submission of new and material evidence to reopen it.  38 CFR 3.156(c).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Upon review of the record, the Board finds that further development of the evidence is required to comply with VA's duty to assist the Veteran.  See 38 C.F.R. § 3.159.  VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A.  

The Veteran submitted two statements from Dr. Mannatt of BJC Behavioral Health in which the psychiatrist indicated he had been involved in the Veteran's outpatient care since 2011.  A review of the claims file found that the records of the Veteran's treatment with Dr. Mannatt/BJC Behavioral Health are not associated with the record and have not been sought.  These treatment records would be pertinent evidence regarding the claim on appeal and therefore must be sought.

Additionally, the medical evidence reflects that the Veteran was hospitalized at Metropolitan St. Louis Psychiatric Center for six days in August 1999, prior to entering service.  A review of the claims file found that, while records from a March 2001 hospitalization at the same facility are associated with the record, the records from the 1999 hospitalization are not, and they have not specifically been sought.  (The claims file includes only a "Master Summary Sheet" from the psychiatric hospital stating the diagnoses from the Veteran's August 1999 admission.)  If available, these treatment records would be highly pertinent evidence regarding the claim on appeal and must be sought as well.

Review of the Veteran's claims file reveals a Social Security Administration (SSA) inquiry indicating that he was granted disability benefits for disability with an onset date of January 2001; he received disability benefits from July 2001 to November 2004, when the benefits were suspended/terminated.  However, copies of the SSA decision and underlying medical records have not been secured for the record, and no additional documentation from SSA is included in the claims file.  As the SSA inquiry does not indicate upon what disability/disabilities the Veteran's benefits are based, it is unclear whether the SSA records are pertinent to the matter on appeal.  VA should attempt to obtain the outstanding SSA records.

On May 2011 VA examination, the examiner noted that records from the Veteran's psychiatric hospitalizations in 1999 and 2001 suggest a diagnosis of schizophrenia, paranoid type, and his psychiatric evaluation records from the Navy indicate a diagnosis of schizotypal personality disorder.  Following a mental status examination, the examiner opined that the Veteran met the diagnostic criteria for schizotypal personality disorder.  The examiner opined that, although the Veteran was diagnosed with schizophrenia, paranoid type in 2001 while hospitalized, that documentation did not outline symptoms consistent with schizophrenia.  The examiner opined that it is possible that the Veteran's vague or peculiar statements might be interpreted as psychotic but, when interviewed extensively and directly, he clearly denied any symptoms of psychosis.  The diagnosis was schizotypal personality disorder; no Axis I diagnosis was given.  

However, the Board notes that the claims file includes records of private treatment for schizophrenia, chronic paranoid type, from April 2001 to January 2004, as well as emergency room treatment for schizophrenia in July 2010.  In addition, subsequent to the 2011 VA examination, the Veteran submitted a Disability Benefits Questionnaire as well as two medical statements from his treating psychiatrist Dr. Mannatt, who gave a diagnosis of schizophrenia, paranoid type, and stated that the onset of the Veteran's symptoms was in 1999/2000 and that he has had the diagnosis of schizophrenia since 2002.  Because the VA examiner did not address the Veteran's current diagnosis of, and treatment for, schizophrenia, the medical opinion offered is inadequate for rating purposes, and a remand for corrective action is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the Veteran to identify all providers of private mental health evaluations and/or treatment he has received (specifically including Metropolitan St. Louis Psychiatric Center in 1999, and BJC Behavioral Health/Dr. Mannatt since 2011), and to provide authorizations for VA to secure the complete clinical records of all such evaluations and treatment.  The AOJ should secure for association with the record the complete clinical records outstanding from all providers identified.

2.  The AOJ should also contact the SSA and obtain a copy of its determination on the Veteran's claim for SSA disability benefits, as well as copies of the medical records on which the determination was based.  If such records are unavailable, note such in the file. 

3.  After the outstanding private treatment records have been secured, please then arrange for a VA examination by a psychologist or psychiatrist to determine the nature and likely cause of the Veteran's psychiatric disability.  The Veteran's record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Based on a review of the claims file and examination, the examiner should provide an opinion responding to the following:

a. Please identify (by medical diagnosis) each psychiatric disability entity found or diagnosed during the pendency of this appeal since February 2010.  If no Axis I psychiatric disability is diagnosed, please reconcile that conclusion with the medical evidence in the record.

b. Please identify the most likely cause for any/each psychiatric disability entity diagnosed.  Specifically, is it at least as likely as not (a 50% or better probability) that such disability was incurred in, or permanently aggravated by, the Veteran's active service?

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate.

4.  Then review the record and, after completing any further development suggested, readjudicate the claim.  If it remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative an opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




